Blackburn, Presiding Judge.
This case is making its second appearance in this Court. In its first appearance, an interlocutory appeal, Jorge Antonio Perez challenged the trial court’s denial of his motion to suppress evidence. Perez v. State.1 We affirmed the trial court’s denial of Perez’s motion to suppress, finding that the search at issue was based on probable cause. Id. We later denied Perez’s motion for reconsideration, and the *412Supreme Court of Georgia denied his petition for certiorari. Id. The trial court subsequently convicted Perez of trafficking in cocaine.2 Perez moved for a new trial on the grounds that the trial court erred by denying his motion to suppress. The trial court denied Perez’s motion for new trial. In this appeal, Perez again seeks to challenge the trial court’s denial of his motion to suppress.
Decided September 25, 2003.
James W. Bradley, for appellant.
Robert E. Keller, District Attorney, Jane E. Grabowski, Assistant District Attorney, for appellee.
“The law of the case’ doctrine is not confined to civil cases, but applies also to rulings made by appellate courts in criminal cases.” Roulain v. Martin.3 “Any issue that was raised and resolved in an earlier appeal is the law of the case and is binding on this Court.” Whatley v. State.4 See also Britton v. State;5 Schwindler v. State.6 The propriety of the search at issue here was the subject matter of the prior appeal in this case. Perez, supra. We cannot revisit that issue in this appeal. See Britton, supra; Schwindler, supra.

Judgment affirmed.


Ellington and Phipps, JJ., concur.


 Perez v. State, 249 Ga. App. 399 (547 SE2d 699) (2001).


 OCGA § 16-13-31.


 Roulain v. Martin, 266 Ga. 353, 354 (1) (466 SE2d 837) (1996).


 Whatley v. State, 218 Ga. App. 608, 611-612 (2) (462 SE2d 779) (1995).


 Britton v. State, 257 Ga. App. 441, 443 (2) (571 SE2d 451) (2002).


 Schwindler v. State, 261 Ga. App. 30, 31 (1) (581 SE2d 619) (2003).